BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               PEGGY CULP
                                                                                  CLERK

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
                                                                                P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                      79105-9540

                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                              (806) 342-2650
       Justice                  Amarillo, Texas 79101-2449
                                www.7thcoa.courts.state.tx.us

                                    January 10, 2014

Aaron Edward Bell
TDCJ-ID #01861465
Mark W. Michael Unit
2664 FM 2054
Tennessee Colony, TX 75886

RE:       Case Number: 07-13-00234-CR, 07-13-00235-CR, 07-13-00236-CR,
          07-13-00237-CR, 07-13-00238-CR, 07-13-00239-CR
          Trial Court Case Number: 1288725D, 1288726D, 1288727D, 1288728D,
          1290870D, 1290871D

Style: Aaron Edward Bell v. The State of Texas

Dear Mr. Bell:

      On Friday, December 27, 2013, your appellate attorney filed an Anders brief and
a motion to withdraw from representation on your appeal. See Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, (1967). Documents on file indicate that you
have been provided with a copy of the Anders brief and motion.

        You are not required to file a response to the Anders brief. However, you have
the opportunity to file response to point out to the Court any issues or claims of error
you believe deserve briefing by a new attorney. The Court will consider your response,
if any, along with the Anders brief in its review of the record. By order of the Court, you
have until Monday, February 10, 2014 to file a response, if you want to do so. If you
plan to file a response and need to review the record, contact your appellate attorney to
obtain access to a copy of the record.

                                                 Very truly yours,
                                                 Peggy Culp
                                                 PEGGY CULP, CLERK

 xc:     David L. Richards (DELIVERED VIA E-MAIL)
         Charles M. Mallin (DELIVERED VIA E-MAIL)